Title: From James Madison to Joseph C. Cabell, 26 July 1819
From: Madison, James
To: Cabell, Joseph C.


Dear SirJuly 26 1819
Your favr. of the 10th. did not come to hand till saturday morning last.
I concur in thinking it will be expedient to request from the Genl. assembly any interest which may be allowed on the debt due from the U. S.—unless it shd. appear that the attempt will be hopeless, or it be morally certain that no such allowance will be made. On these points you will be able to form the best judgment when the occasion arises.
I am disposed to think that the difficulty with Congs. will not proceed from the case of the Massachtts. claim. The objection to that is founded on considerations peculiar to it. The claim is certainly without any legal validity; and it is barred in the opinion of those who oppose it, by a just policy. Were it to be allowed it wd. probably be on the ground of a[n] extraordinary indulgence. The idea of interest would hardly be brought forward, or if so, with any expectation of success. The objection to interest on the Virga. claim, will arise chiefly, if not solely from the bearing of the precedent on cases past, present & to come, similar to or not easily distinguishable from it, and which may be of vast extent. The justice of interest seems in the abstract, not to be questionable, but it must often depend on the degree & kind of exertions used by the claimant on the public, for the liquidation of his accounts, exertions not reducible perhaps to any safe or practicable test. The refusal of interest is a spur to the settlement of accts. with the public. Its allowance would have a dilatory tendency at the expence of the public. Does the State ever allow interest on advances by individuals? Something may depend on that fact.
After all, may it not be hoped that the University being now a State establishment, will be more & more felt as such, and as making a vital part of the system of education contemplated by a literary fund? Yrs. With great esteem & regard
J. M
